           Case 1:20-cv-05765-MKV Document 14 Filed 02/05/21 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
 W.C.,                                                       DATE FILED: 2/5/2021
                            Plaintiff,
                                                                 20-cv-5765 (MKV)
                     -against-
                                                              SCHEDULING ORDER
 MODESTO FONTANEZ,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         Because of a conflict in the Court’s calendar, the default judgment hearing previously

scheduled to take place on February 19, 2021 is ADJOURNED to February 26, 2021 at 2:30 PM.

The Court apologizes for any inconvenience to the parties.

         All submissions in connection with the hearing must be filed by February 19, 2021.

Plaintiff shall serve a copy of this Order on Defendant, and file proof of such service on ECF, by

February 11, 2021.

SO ORDERED.
                                                      _________________________________
Date: February 5, 2021                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
